I0M/-/7
                                 ELECTRONIC RECORD




COA # 14-16-00444-CR                                   OFFENSE: Capital Murder


STYLE: Xavier Bernard Jones v The State of Texas       COUNTY: Harris


COA DISPOSITION: Affirmed


                                                       TRIAL COURT: 184th District Court

DATE: August 17, 2017         Publish: No               TC CASE #1441735




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Xavier Bernard Jones vThe State of Texas        CCA#




        APPELLANT^                  Petition       CCA Disposition:    I0V/-/7
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:

DATE:    /LW^^ipL XZ 2-0)7                         SIGNED:.                     PC:

JUDGE:     pM Cua^*^-                              PUBLISH:                     DNP:




                                                                                       MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                               ELECTRONIC RECORD